                          Case 3:14-cv-03348-EMC Document 196 Filed 12/28/18 Page 1 of 9



                     1   [Counsel Information Listed On Signature Page]
                     2
                     3                              UNITED STATES DISTRICT COURT

                     4                            NORTHERN DISTRICT OF CALIFORNIA

                     5                                   SAN FRANCISCO DIVISION

                     6
                         CAPELLA PHOTONICS, INC.,                         No. 3:14-CV-03348-EMC
                     7                 Plaintiff,
                     8         v.                                         JOINT STATUS REPORT
                         CISCO SYSTEMS, INC.,
                     9                                                    CMC Date:    January 17, 2019
                                       Defendant.                         Time:        10:30 a.m.
                10                                                        Courtroom:   5
                                                                          Judge:       Hon. Edward M. Chen
                11
                12       CAPELLA PHOTONICS, INC.,                         No. 3:14-CV-03349-EMC
                13                    Plaintiff,                          (related case)

                14               v.
                15       FUJITSU NETWORK
                16       COMMUNICATIONS, INC.,
                17
                                            Defendant.
                18
                         CAPELLA PHOTONICS, INC.,                         No. 3:14-CV-03350-EMC
                19                    Plaintiff,                          (related case)
                20              v.
                21
                22       TELLABS OPERATIONS, INC. AND

                23       CORIANT (USA) INC.,

                24                          Defendant.
                25
                26
                27
                28
M ANATT , P HELPS &      JOINT STATUS REPORT                                                 CASE NO. 3:14-CV-03348-EMC
  P HILLIPS , LLP
  ATTORNEYS AT LAW
   SAN FRANCISCO
                          Case 3:14-cv-03348-EMC Document 196 Filed 12/28/18 Page 2 of 9



                     1   CAPELLA PHOTONICS, INC.,             No. 3:14-CV-03351-EMC
                     2                Plaintiff,              (related case)
                     3          v.
                     4
                         CIENA CORPORATION,
                     5
                                           Defendant.
                     6
                     7
                     8
                     9
                10
                11
                12
                13
                14
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
M ANATT , P HELPS &      JOINT STATUS REPORT                                    CASE NO. 3:14-CV-03348-EMC
  P HILLIPS , LLP
  ATTORNEYS AT LAW
   SAN FRANCISCO
                              Case 3:14-cv-03348-EMC Document 196 Filed 12/28/18 Page 3 of 9



                     1            Lead counsel for Plaintiff Capella Photonics, Inc. (“Capella” or “Plaintiff”), and
                     2   Defendants Cisco Systems, Inc. (“Cisco”), Ciena Corporation (“Ciena”), Fujitsu Network
                     3   Communications, Inc. (“FNC”), Coriant Operations, Inc. (formerly Tellabs Operations, Inc.),
                     4   and Coriant (USA) Inc. (Coriant entities collectively “Coriant”) (collectively “Defendants”)
                     5   (together with Plaintiff, “the parties”) submit this Joint Status Report pursuant to the Court’s
                     6   March 6, 2015 Order (Dkt. No. 172) and the Court’s September 19, 2018 Order setting a Case
                     7   Management Conference in this matter for January 17, 2019 (Dkt. No. 192).
                     8            Pursuant to the Court’s March 6, 2015 Order, the Related Actions are “stayed in their
                     9   entirety pending final exhaustion of the relevant review proceedings, including any appeals.”
                10       (Dkt. No. 172 at 6). The parties hereby apprise the Court of the status of the inter partes review
                11       (“IPR”) proceedings initiated by Cisco and additional inter partes review proceedings
                12       concerning the Patents in Suit (U.S. Patent Nos. RE42,368 (“’368 Patent”) and RE42,678
                13       (“’678 Patent”)).
                14       I.       STATUS OF THE IPR PROCEEDINGS
                15                On July 15, 2014, Cisco filed a petition at the United States Patent & Trademark Office
                16       (Patent Office) for inter partes review (IPR2014-01166) on the ’368 patent. Cisco filed a
                17       petition (IPR2014-01276) on the ’678 patent less than a month later. The two IPR petitions
                18       addressed every asserted claim against each of the Defendants by the Plaintiff in its
                19       infringement contentions. The Patent Office joined Ciena, FNC, and Coriant in these two IPR
                20       proceedings.    The Patent Office issued Final Written Decisions on January 28, 2016 in
                21       IPR2014-01166 and on February 17, 2016 in IPR2014-01276.                The Patent Office found
                22       unpatentable every claim asserted in this litigation. Capella filed requests for rehearing in both
                23       IPRs. The Patent Office denied the requests for rehearing. Capella filed a notice of appeal to
                24       the Court of Appeals for the Federal Circuit.
                25                On August 24, 2015, the Patent Office instituted FNC’s inter partes review (IPR2015-
                26       00726) involving the ’368 patent and FNC’s inter partes review (IPR2015-00727) involving the
                27       ’678 patent. The Patent Office joined Ciena and Coriant in these two IPR proceedings.         The
                28       Patent Office issued Final Written Decisions on September 28, 2016 in IPR2015-00726 and
M ANATT , P HELPS &      JOINT STATUS REPORT                           1                     CASE NO. 3:14-CV-03348-EMC
  P HILLIPS , LLP
  ATTORNEYS AT LAW
   SAN FRANCISCO
                           Case 3:14-cv-03348-EMC Document 196 Filed 12/28/18 Page 4 of 9



                     1   IPR2015-00727. The Patent Office found unpatentable every claim asserted in this litigation.
                     2   Capella filed notices of appeal to the Court of Appeals for the Federal Circuit.
                     3           On August 25, 2015, the Patent Office instituted inter partes review (IPR2015-00731)
                     4   for the ’368 patent and inter partes review (IPR2015-00739) for the ’678 patent based on
                     5   petitions filed by non-party JDS Uniphase Corporation (JDSU) (now called “Lumentum”). The
                     6   Patent Office joined Cisco, Ciena, FNC, and Coriant in these two IPR proceedings. The Patent
                     7   Office issued Final Written Decisions on September 29, 2016 in IPR2015-00731 and on
                     8   October 14, 2016 in IPR2015-00739. The Patent Office found unpatentable every claim
                     9   asserted in this litigation. Capella filed notices of appeal to the Court of Appeals for the
                10       Federal Circuit.
                11               On December 15, 2016, the Federal Circuit consolidated the appeals of the above-
                12       identified IPR proceedings. On February 13, 2017, Capella submitted its opening brief. On
                13       May 26, 2017, Appellees submitted their responsive briefing. On June 23, 2017, Capella
                14       submitted its reply brief.
                15               On February 8, 2018, the Federal Circuit received oral argument from the parties. On
                16       February 12, 2018, the Federal Circuit issued a judgment affirming the Final Written Decisions
                17       of the Patent Office in each of the above-identified IPR proceedings under Federal Circuit Rule
                18       36. On March 15, 2018, Capella filed a Petition for Rehearing. On March 19, 2018, Capella
                19       filed a motion to extend the date to file its Petition for Rehearing. On April 9, 2018, the Court
                20       denied Capella’s Petition for Rehearing.
                21               On June 28, 2018, Capella filed an Application to Extend Time to file a Petition for
                22       Writ of Certiorari. On September 6, 2018, Capella filed its Petition for Writ of Certiorari,
                23       which was docketed on September 11, 2018. On November 5, 2018 the Supreme Court denied
                24       the Petition for Writ of Certiorari.
                25       II.     THE PARTIES’ POSITIONS
                26               A.      PLAINTIFF’S POSITION
                27               On June 29, 2018, Capella filed with the PTO applications pursuant to 35 U.S.C. § 251
                28       to reissue both the ‘368 Patent and the ‘678 Patent (the “Applications to Reissue the Patents-in-
M ANATT , P HELPS &      JOINT STATUS REPORT                              2                        CASE NO. 3:14-CV-03348-EMC
  P HILLIPS , LLP
  ATTORNEYS AT LAW
   SAN FRANCISCO
                           Case 3:14-cv-03348-EMC Document 196 Filed 12/28/18 Page 5 of 9



                     1   Suit”). The Applications include claims that were not invalidated in the IPRs and corrected
                     2   claims. Section 251 provides for the reissue of any patent that is, “through error, deemed
                     3   wholly or partly inoperative or invalid.” The Applications have advanced to the examination
                     4   stage and the PTO’s initial response is expected soon.
                     5             Capella contends that because the Patent Office proceedings relating to the Patents-in-
                     6   Suit have not yet been completed and its Applications to Reissue the Patents-in-Suit remain
                     7   pending and original unchallenged claims from the Patents-in-Suit remain unaffected by the
                     8   IPRs, the current stay of the action should remain in effect pending resolution of those
                     9   proceedings. Cappella contends that any lifting of the stay should be subject to briefing by the
                10       parties. If necessary, Capella is prepared to move to continue the stay based on the reissue
                11       proceedings and its right to amend its preliminary infringement contentions. In this district,
                12       “there is a liberal policy in favor of granting motions to stay proceedings pending the outcome
                13       of USPTO reexamination or reissuance proceedings.” ASCII Corp. v. STD Entm't USA, 844
                14       F.Supp. 1378, 1381 (N.D.Cal.1994).
                15                 Capella further opposes any dismissal of the action or entry of judgment and contends
                16       there is no basis to do so in light of its pending Applications to Reissue the Patents-in-Suit
                17       and the fact that original unchallenged claims from the Patents-in-Suit remain unaffected by
                18       the IPRs. To the extent that Defendants disagree, Plaintiff contends that they should be
                19       required to file a motion to dismiss and/or for entry of judgment and seeks briefing on the
                20       issues.
                21                 B.     DEFENDANTS’ POSITION
                22                 Since every patent claim in the’368 and ’678 Patents asserted by Capella in these
                23       actions has been held unpatentable in the relevant IPR review proceedings and all appeals have
                24       been finally exhausted, Defendants assert that the Court must deny all relief sought by Capella
                25       in these actions.     Capella’s statement that the “Patent Office proceedings relating to the
                26       Patents-in-Suit have not yet been completed” is misleading because the IPR proceedings are
                27       finally exhausted as described in Section I supra.
                28
M ANATT , P HELPS &      JOINT STATUS REPORT                               3                       CASE NO. 3:14-CV-03348-EMC
  P HILLIPS , LLP
  ATTORNEYS AT LAW
   SAN FRANCISCO
                           Case 3:14-cv-03348-EMC Document 196 Filed 12/28/18 Page 6 of 9



                     1          Defendants disagree with Capella’s position. First, the Patent Office has not examined
                     2   (let alone issued) Capella’s new reissue applications. Capella cannot maintain the present
                     3   actions based on pending patent applications. Christianson v. Colt Industries Operating Corp.,
                     4   486 U.S. 800, 807-08 (1988) (“[I]n order to demonstrate that a case is one ‘arising under’
                     5   federal patent law ‘the plaintiff must set up some right, title or interest under the patent
                     6   laws….’” (quoting Pratt v. Paris Gas Light & Coke Co., 168 U.S. 255, 259 (1897)); Preiser v.
                     7   Newkirk, 422 U.S. 395, 401 (1975) (“[A]n actual controversy must be extant at all stages of
                     8   review, not merely at the time the complaint is filed.”). Capella’s citation is inapplicable
                     9   because it does not address the present situation where all asserted patent claims have been held
                10       finally unpatentable in IPR proceedings. Since there is no subject matter jurisdiction over an
                11       action based on pending patent applications, the present actions must be terminated.
                12              Second, Capella cannot now assert previously unasserted claims in the Patents-in-Suit,
                13       more than four years after serving its infringement contentions in these Actions. “Amendment
                14       of the Infringement Contentions … may be made only by order of the Court upon a timely
                15       showing of good cause.” Patent L.R. 3-6. Capella has not moved or even sought to move to
                16       amend its infringement contentions. Capella has not and cannot make “a timely showing of
                17       good cause” to amend its contentions in these Actions. Capella made a decision long ago not
                18       to assert certain claims in the Patents-in-Suit, never revisited that decision, and cannot keep
                19       these Actions from being terminated based on a supposed “right to amend.”
                20              Defendants submit that no further briefing or motion should be necessary in view of the
                21       lack of “case or controversy” in these Actions and respectfully request that the Court prepare,
                22       sign, and enter final judgment in favor of each of the Defendants and against Capella on
                23       Capella’s claims for infringement of the ’368 and ’678 Patents.
                24
                         Dated: December 28, 2018                    MANATT, PHELPS, & PHILLIPS, LLP
                25
                                                                     By: /s/ Robert D. Becker
                26                                                   Robert D. Becker
                                                                     Attorneys for Plaintiff
                27                                                   Capella Photonics, Inc.
                28
M ANATT , P HELPS &      JOINT STATUS REPORT                              4                        CASE NO. 3:14-CV-03348-EMC
  P HILLIPS , LLP
  ATTORNEYS AT LAW
   SAN FRANCISCO
                          Case 3:14-cv-03348-EMC Document 196 Filed 12/28/18 Page 7 of 9



                     1   Dated: December 28, 2018        BAKER BOTTS LLP
                     2                                   /s/ Sarah J. Guske w/ permission
                     3                                   Sarah J. Guske (SBN 232467)
                                                         101 California Street, 30th Fl., Suite 3070
                     4                                   San Francisco, CA 94111
                                                         Telephone: (415) 291-6205
                     5                                   Facsimile: (415) 291-6305

                     6                                   Attorneys for Defendant CISCO SYSTEMS, INC.

                     7
                                                         /s/ Nathaniel T. Browand w/ permission
                     8                                   Nathaniel T. Browand*
                                                         nbrowand@milbank.com
                     9                                   MILBANK, TWEED, HADLEY
                                                         & McCLOY LLP
                10                                       28 Liberty Street
                                                         New York, NY 10005
                11                                       Tel: (212) 530-5000
                                                         Fax: (212) 530-5219
                12                                       Mark C. Scarsi (SBN 183926)
                                                         mscarsi@milbank.com
                13                                       MILBANK, TWEED, HADLEY
                                                         & McCLOY LLP
                14                                       2029 Century Park East, 33rd Floor
                                                         Los Angeles, CA 90067
                15                                       Tel: (424) 386-4000
                                                         Fax: (213) 629-5063
                16                                       * admitted pro hac vice
                17                                       Attorneys for Defendant,
                18                                       Fujitsu Network Communications, Inc.

                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
M ANATT , P HELPS &      JOINT STATUS REPORT                  5                       CASE NO. 3:14-CV-03348-EMC
  P HILLIPS , LLP
  ATTORNEYS AT LAW
   SAN FRANCISCO
                          Case 3:14-cv-03348-EMC Document 196 Filed 12/28/18 Page 8 of 9



                     1   Dated: December 28, 2018        /s/ J. Pieter van Es w/ permission
                                                         BANNER & WITCOFF, LTD.
                     2                                   J. PIETER VAN ES (CBN 250524)
                                                         pvanes@bannerwitcoff.com
                     3                                   THOMAS K. PRATT*
                     4                                   tpratt@bannerwitcoff.com
                                                         TIMOTHY J. RECHTIEN*
                     5                                   trechtien@bannerwitcoff.com
                                                         10 South Wacker Drive, Suite 3000
                     6                                   Chicago, IL 60606
                                                         Telephone: (312) 463-5000
                     7                                   Facsimile: (312) 463-5001

                     8                                   PILLSBURY WINTHROP SHAW PITTMAN LLP
                                                         COLIN T. KEMP (SBN 215408)
                     9                                   colin.kemp@pillsburylaw.com
                                                         STEPHEN E. BERGE (SBN 274329)
                10                                       stephen.berge@pillsburylaw.com
                                                         4 Embarcadero Center, 22nd Floor
                11                                       San Francisco, CA 94111
                                                         Telephone: (415) 983-1000
                12                                       Facsimile: (415) 983-1200
                13                                       * admitted pro hac vice
                14                                       Attorneys for Defendants Coriant Operations, Inc.
                                                         (formerly Tellabs Operations, Inc.) and Coriant
                15                                       (USA) Inc.

                16                                       /s/ Clement Naples w/ permission
                17                                       Matthew Moore*
                                                         E-mail: matthew.moore@lw.com
                18                                       LATHAM & WATKINS LLP
                                                         555 Eleventh Street, NW, Suite 1000
                19                                       Washington, DC 20004
                                                         202-637-2200
                20
                                                         Clement Naples*
                21                                       E-mail: clement.naples@lw.com
                                                         LATHAM & WATKINS LLP
                22                                       885 Third Ave
                                                         New York, NY 10022
                23                                       212-906-1200
                24                                       * pro hac vice
                                                         Attorneys for Defendant Ciena Corporation
                25
                26
                27
                28
M ANATT , P HELPS &      JOINT STATUS REPORT                 6                       CASE NO. 3:14-CV-03348-EMC
  P HILLIPS , LLP
  ATTORNEYS AT LAW
   SAN FRANCISCO
                           Case 3:14-cv-03348-EMC Document 196 Filed 12/28/18 Page 9 of 9



                     1            Pursuant to Local Rule 5-1(i)(3) regarding signatures, I, Robert D. Becker, attest that
                     2   concurrence in the filing of this documents has been obtained from each of the other signatories.
                     3   I declare under penalty of perjury under the laws of the United States of America that the
                     4   foregoing is true and correct.
                     5            Executed on December 28, 2018.
                     6
                     7                                                          /s/ Robert D. Becker
                                                                                Robert D. Becker
                     8
                     9   321496489.1

                10
                11
                12
                13
                14
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
M ANATT , P HELPS &      JOINT STATUS REPORT                               7                           CASE NO. 3:14-CV-03348-EMC
  P HILLIPS , LLP
  ATTORNEYS AT LAW
   SAN FRANCISCO
